 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

                                                     ***
 3
     TONEY WHITE,                                         Case No. 2:20-cv-01990-APG-BNW
 4
                                             Plaintiff,            ORDER
 5            v.

     CHARLES DANIELS, et al.,
 6
                                          Defendants.
 7

 8

 9           Plaintiff Toney White previously filed an application to proceed in forma pauperis and

10 submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1. On April 6, 2021, I

11 denied that application and ordered White to pay the filing fee, including the administrative fee,

12 within 30 days of that order. ECF No. 14. White has not paid that filing fee and therefore may

13 not proceed with this action. He also has filed a motion stating that he wishes to voluntarily

14 dismiss this action as it is duplicative. ECF No. 16.

15           Federal Rule of Civil Procedure 41(a)(1) permits a plaintiff to dismiss an action without a

16 court order by filing “a notice of dismissal before the opposing party serves either an answer or a

17 motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). No responsive pleading has been

18 filed in this case. I grant the motion to voluntarily dismiss this action.

19           I therefore order hat the Plaintiff’s motion to voluntarily dismiss this action (ECF No. 16)

20 is granted.

21           I further order that all pending motions in this action are denied as moot.

22 / / / /

23 / / / /
 1         I further order the Clerk of the Court to enter judgment accordingly and close this case.

 2 The Clerk of the Court is directed not to file any further documents in this closed case.

 3         DATED this 13th day of May, 2021.

 4
                                                 UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
